Name: Commission Regulation (EEC) No 2975/90 of 15 October 1990 amending regulation (EEC) No 1150/90 laying down detailed rules for the application of the arrangements applicable to imports of certain milk products originating in the African, Caribbean and pacific states (acp states) or in the overseas countries and territories (oct)
 Type: Regulation
 Subject Matter: processed agricultural produce;  executive power and public service;  tariff policy;  economic geography
 Date Published: nan

 No L 283/16 Official Journal of the European Communities 16. 10 . 90 COMMISSION REGULATION (EEC) No 2975/90 of 15 October 1990 amending Regulation (EEC) No 1150/90 laying down detailed rules for the application of the arrangements applicable to imports of certain milk products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) ('), and in particular Article 27 ( 1 ) thereof, Whereas, when Commission Regulation (EEC) No 1 1 50/90 (2) was being drafted, certain errors or inconsis ­ tencies found their way into the text ; whereas, therefore, these errors should be eliminated and the text of certain Articles of the Regulation in question improved ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, The quotas referred to in Article 7 of Regulation (EEC) No 715/90 shall be staggered over the year as follows 2. In Article 3 :  points (b) and (c) are replaced by the following : '(b) the application for a licence may only relate to the quotas provided for in Article 7 of Regula ­ tion (EEC) No 715/90 . It may comprise several products falling within CN codes 0402 and 0406 originating in one of the African, Carib ­ bean and Pacific States (ACP States) or one of the overseas countries and territories (OCT). In such cases, all the CN codes shall be indicated in section 16 and the description of the products in section 1 5 ; (c) section 8 of the licence application and the licence shall show the ACP State or OCT in which the product originated ; the licence shall carry an obligation to import from the country indicated  the second paragraph is deleted. 3 . In Article 4 (2), the words 'countries of provenance' are replaced by 'countries of origin'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1150/90 is hereby amended as follows : 1 . In Article 2.(1 ), the initial sentence is replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 30. 3 . 1990, p. 85. 0 OJ No L 114, 5. 5. 1990, p. 21 .